Citation Nr: 1326430	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 2003 to January 2006, and from July 2009 to June 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied claims for service connection for posttraumatic stress disorder (PTSD), depression, and sleep apnea.  The Veteran filed a notice of disagreement (NOD) in June 2009.   In a July 2011 rating decision, the RO granted the Veteran's claim for service connection for PTSD.  Also in July 2011, the RO issued the Veteran perfected his appeal with respect to the claims for service connection for depression and sleep apnea in September 2011.

In his substantive appeal, the Veteran requested a Board hearing at the RO , and that hearing was scheduled for July 11, 2012.  However, prior to the scheduled hearing date, the Veteran submitted a July 2012 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2012). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's disposition of the claim for service connection for depression is set forth below.  The claim for service connection for sleep apnea is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

In a July 2012 statement, received prior to the promulgation of a decision, the Veteran indicated his desire to withdraw from appeal the claim for service connection for depression.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of service connection for Depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2012, the  Veteran submitted a statement indicating his desire to withdraw from appeal his claim for service connection for depression.  This statement has been accepted as the Veteran's withdrawal of the substantive appeal as to that issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As the Veteran has withdrawn the appeal of the issue of entitlement to service connection for depression, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the matter of entitlement to service connection for depression, and it must be dismissed.



ORDER

The appeal as to the matter of entitlement to service connection for depression is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for sleep apnea. 

The Veteran contends that his sleep apnea had its onset in-service during his first period of active duty from January 2003 to January 2006.  Additionally, the Veteran's representative pointed out that sleep apnea and allergic rhinitis, which the Veteran is already service-connected for, share a common body system.

On the October 2005 discharge Report of Medical History, the Veteran reported ear, nose, and throat trouble, and trouble sleeping.  The Veteran's service treatment records for his period of active duty from January 2003 to January 2006 are void of treatment for or a diagnosis of sleep apnea.  The Veteran was ordered to return to active duty from July 2009 to June 2010.  However, the service treatment records for this period of active duty are absent from the record.  As such, efforts to obtain a complete copy of the Veteran's service treatment records for the period of active service from  July 2009 to June 2010 should be undertaken.  

Additionally, the Veteran's VA treatment records contain a sleep study and diagnosis of mild obstructive sleep apnea.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran reported sleep trouble at his discharge examination in October 2005, and is currently receiving treatment at the VA for sleep apnea, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's sleep apnea.  On this record, the Board finds that examination and medical opinion regarding the onset and etiology of the Veteran's sleep apnea, to include and whether it was caused and/or aggravated by his service-connected rhinitis is therefore necessary to make a determination in this case.  Id.   

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the RO should, in addition to seeking additional service records, obtain all outstanding, pertinent post-service records.   

The claims file contains VA treatment records that document treatment for sleep apnea through October 2008.  It is unclear if the Veteran continued to receive treatment by the VA for his sleep apnea after that time.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the claims file contains an August 2007 statement from the Veteran where he provided his social security number and stated that he was receiving payments with that social security number.  It is unclear from his statement if he is in receipt of disability benefits from Social Security Administration (SSA).  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, on remand, further development ,to determine if the Veteran is in receipt of such benefits, and if so, to obtain the Veteran's complete SSA record, is warranted..

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the National Personnel Records Center, and/or any other appropriate agency, and request copies of the Veteran's complete service treatment records for his period of active duty service from July 2009 to June 2010.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

2.  Obtain any of the Veteran's outstanding VA treatment records from October 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

3.  Request, from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4.  After the foregoing development has been accomplished, arrange for the Veteran to undergo VA examination, by an appropriate physician,  to obtain information concerning the etiology of diagnosed sleep apnea.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability that the Veteran's sleep apnea:
      
a)  had its onset during his first period of active service (January 2003 to January 2006) or is otherwise medically-related to any in-service disease, event, or injury; or, if  not,

b)  was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected allergic rhinitis.  

In rendering the requested opinion, the examiner should consider and discuss the Veteran's service treatment records, VA treatment records, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Ensure that all requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim in light of all pertinent evidence and legal authority.  

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate  supplemental statement of the case and afford them  an adequate opportunity to respond before this matter is returned to the Board for further appellate review. 


The  purpose of this REMAND is to afford due process and to accomplish additional development and adjudication: it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


